Exhibit 10.1

 

W. R. GRACE & CO.


2011 STOCK INCENTIVE PLAN

 

1.                                            Purposes. The purposes of this
Plan are (a) to enable Key Persons to have incentives related to Common Stock
for the remaining pendency of the Company’s Chapter 11 process, (b) to encourage
Key Persons to increase their interest in the growth and prosperity of the
Company and to stimulate and sustain constructive and imaginative thinking by
Key Persons, (c) to further the identification of interests of Key Persons with
the interests of the Company’s stockholders, and (d) to induce the service or
continued service of Key Persons and to enable the Company to compete with other
organizations offering similar or other incentives in obtaining and retaining
the services of the most highly qualified individuals.

 

2.                                            Definitions. When used in this
Plan, the following terms shall have the meanings set forth in this section 2.

 

Board of Directors: The Board of Directors of the Company.

 

cessation of service (or words of similar import): When a person ceases to be an
employee of the Company or a Subsidiary, or ceases to serve as a Director, as
appropriate. For purposes of this definition, if an entity that was a Subsidiary
ceases to be a Subsidiary, persons who immediately thereafter remain employees
of that entity (and are not employees of the Company or an entity that is a
Subsidiary) shall be deemed to have ceased service.

 

Change in Control: Shall be deemed to have occurred if (a) the Company
determines that any “person” (as such term is used in Sections 13(d) and 14(d)
of the Exchange Act), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, has become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of twenty (20%) percent or more of the outstanding Common Stock
of the Company (provided, however, that a Change in Control shall not be deemed
to have occurred if such person has become the beneficial owner of twenty (20%)
percent or more of the outstanding Common Stock as the result of a sale of
Common Stock by the Company that has been approved by the Board of Directors or
pursuant to a plan of reorganization which has been confirmed by the U.S.
District Court or Bankruptcy Court having jurisdiction of the Company’s Chapter
11 case, Case No. 01-01139 (JJF), pursuant to an order of such Court which is
final and nonappealable, and becomes effective); (b) individuals who are
“Continuing Directors” (as defined below) cease to constitute a majority of any
class of the Board of Directors; (c) there occurs a reorganization, merger,
consolidation or other corporate transaction involving the Company (a “Corporate
Transaction”), in each case, with respect to which the stockholders of the
Company immediately prior to such Corporate Transaction do not,

 

--------------------------------------------------------------------------------


 

immediately after the Corporate Transaction, own fifty (50%) percent or more of
the combined voting power of the corporation resulting from such Corporate
Transaction; or (d) the stockholders of the Company approve a complete
liquidation or dissolution of the Company. “Continuing Director” means any
member of the Board of Directors who was such a member on the date on which this
Plan was approved by the Committee and any successor to such a Continuing
Director who is approved as a nominee or elected to succeed a Continuing
Director by a majority of Continuing Directors who are then members of the Board
of Directors.

 

Code:  The Internal Revenue Code of 1986, as amended, and the rules and
regulations issued thereunder.

 

Committee: The Compensation Committee of the Board of Directors of the Company
or any other committee or entity designated by the Board of Directors to
administer stock incentive and stock option plans of the Company and the
Subsidiaries generally or this Plan specifically.  However, the grant of Stock
Incentives to individuals who are subject to Section 16 of the Exchange Act or
Section 162(m) of the Code may only be made by a Committee which consists of not
less than two (2) members of the Board of Directors of the Company, each of whom
is a “non-employee director” within the meaning of Rule 16b-3 under the Exchange
Act and an “outside director” within the meaning of Section 162(m) of the Code
and the regulations thereunder.

 

Common Stock: The common stock of the Company, par value $.01 per share, or such
other class of shares or other securities or property as may be applicable
pursuant to the provisions of section 9.

 

Company: W. R. Grace & Co., a Delaware corporation.

 

Continuing Director: The meaning set forth in the definition of “Change in
Control” above.

 

Corporate Transaction: The meaning set forth in the definition of “Change in
Control” above.

 

Covered Employee:  A Key Person of the Company or a Subsidiary who is subject to
Code Section 162(m).

 

Director:  A member of the Board of Directors of the Company who is not an
employee of the Company.

 

Effective Date:  The date that the Plan becomes effective in accordance with
section 10.

 

Exchange Act: The Securities Exchange Act of 1934, as amended.

 

Exercise Period: The meaning set forth in section 15(a)(iii) of this Plan.

 

2

--------------------------------------------------------------------------------


 

Fair Market Value: (a) The mean between the high and low sales prices of a share
of Common Stock in New York Stock Exchange composite transactions on the
applicable date, as reported in The Wall Street Journal or another newspaper of
general circulation, or, if no sales of shares of Common Stock were reported for
such date, on the next preceding date for which such sales were so reported, or,
if the shares are not traded on the New York Stock Exchange, (b) the fair market
value of a share of Common Stock determined in accordance with any other
reasonable method approved by the Committee in such a manner as to comply with
Code Section 409A.

 

Incentive Stock Option: An Option that states that it is an incentive stock
option and that is intended to meet the requirements of Section 422 of the Code
and the regulations thereunder applicable to incentive stock options, as in
effect from time to time.

 

issuance (or words of similar import): The issuance of authorized but unissued
Common Stock or the transfer of issued Common Stock held by the Company or a
Subsidiary.

 

Key Person: Either (i) an employee of the Company or a Subsidiary who, in the
opinion of the Committee, has contributed or can contribute significantly to the
growth and successful operations of the Company or one or more Subsidiaries, as
determined by the Committee, or (ii) a Director. The grant of a Stock Incentive
to an employee shall be deemed a determination by the Committee that such person
is a Key Person.

 

Net Exercise Option:  An Option described in section 7 hereof.

 

Nonstatutory Stock Option: An Option that is not an Incentive Stock Option.

 

Option: An option granted under this Plan to purchase shares of Common Stock.

 

Option Agreement: An agreement setting forth the terms of an Option.

 

Performance Award:  A Stock Incentive that is awarded in accordance with the
provisions of section 16 of this Plan.

 

Performance Measure:  One or more of the following criteria, or such other
operating objectives, with respect to a Performance Award, selected by the
Committee to measure performance of the Company or any Subsidiary or other
business division of same for a Performance Period, whether in absolute or
relative terms: basic or diluted earnings per share of Common Stock; revenue;
operating income; net income (either before or after taxes); earnings and/or net
income before interest and taxes; earnings and/or net income before interest,
taxes, depreciation and amortization; return on capital; return on equity;
return on assets; net cash provided by operations; free cash

 

3

--------------------------------------------------------------------------------


 

flow; Common Stock price; economic profit; economic value added; total
stockholder return; gross margins and costs. Each such measure shall be
determined in accordance with generally accepted accounting principles as
consistently applied and, as determined by the independent accountants of the
Company in the case of a Performance Award to a Covered Employee, to the extent
intended to meet the performance-based compensation exception under Code Section
162(m), or as determined by the Committee for other Performance Awards, adjusted
to omit the effects of extraordinary items, gain or loss on the disposal of a
business segment, unusual or infrequently occurring events and transactions and
cumulative effects of changes in accounting principles

 

Performance Period:  A period of not less than one year over which the
achievement of targets for Performance Measures is determined.

 

Plan: The 2011 Stock Incentive Plan of the Company herein set forth, as the same
may from time to time be amended.

 

Service: Service to the Company or a Subsidiary as an employee or as a Director
(as appropriate). “To serve” has a correlative meaning.

 

Stock Award:  An issuance of shares of Common Stock or an undertaking (other
than an Option) to issue such shares in the future.

 

Spread: The meaning set forth in section 15(a)(iii) of this Plan.

 

Stock Incentive: A stock incentive granted under this Plan in one of the forms
provided for in section 3.

 

Subsidiary: A corporation (or other form of business association) of which
shares (or other ownership interests) having fifty (50%) percent or more of the
voting power regularly entitled to vote for directors (or equivalent management
rights) are owned, directly or indirectly, by the Company, or any other entity
designated as such by the Board of Directors with respect to whose employees
Common Stock would constitute “service recipient stock” as defined under
Treasury Regulations Section 1.409A-1(b)(5)(iii) or any successor provision;
provided, however, that in the case of an Incentive Stock Option, the term
“Subsidiary” shall mean a Subsidiary (as defined by the preceding clause) that
is also a “subsidiary corporation” as defined in Section 424(f) of the Code and
the regulations thereunder, as in effect from time to time.

 

3.                                       Grants of Stock Incentives. (a) Subject
to the provisions of this Plan, the Committee may at any time and from time to
time, grant Stock Incentives under this Plan to, and only to, Key Persons.

 

(b)                                 The Committee may grant a Stock Incentive to
be effective at a specified future date or upon the future occurrence of a
specified event. For the

 

4

--------------------------------------------------------------------------------


 

purposes of this Plan, any such Stock Incentive shall be deemed granted on the
date it becomes effective. An agreement or other commitment to grant a Stock
Incentive that is to be effective in the future shall not be deemed the grant of
a Stock Incentive until the date on which such Stock Incentive becomes
effective.

 

(c)                                  A Stock Incentive may be granted in the
form of:

 

(i)                                                            a Stock Award, or

 

(ii)                                                     an Option, or

 

(iii)                                                  a Net Exercise Option, or

 

(iv)                                                 a combination of a Stock
Award, an Option and/or Net Exercise Option.

 

4.                                       Stock Subject to this Plan. (a) Subject
to the provisions of paragraphs (c) and (d) of this section 4 and the provisions
of section 9, the maximum number of shares of Common Stock that may be issued
pursuant to Stock Incentives granted under this Plan shall not exceed 2.1
Million (2,100,000).  Authorized but unissued shares of Common Stock and issued
shares of Common Stock held by the Company or a Subsidiary, whether acquired
specifically for use under this Plan or otherwise, may be used for purposes of
this Plan.

 

(b)                   If any shares of Common Stock subject to a Stock Incentive
shall not be issued and shall cease to be issuable because of the termination,
in whole or in part, of such Stock Incentive or for any other reason, or if any
such shares shall, after issuance, be reacquired by the Company or a Subsidiary
from the recipient of such Stock Incentive, or from the estate of such
recipient, for any reason, such shares shall no longer be charged against the
limitation provided for in paragraph (a) of this section 4 and may again be made
subject to Stock Incentives; provided that, no more than 2.1 Million (2,100,000)
shares of Common Stock (adjusted as provided in section 9) may be issued under
Incentive Stock Options issued under this Plan.

 

(c)                                  The maximum number of shares of Common
Stock that may be subject to Stock Incentives granted to any one Covered
Employee during any one calendar year shall be limited to 1,000,000 shares of
Common Stock (subject to adjustment as provided in section 9). To the extent
required by Section 162(m) of the Code and so long as Section 162(m) of the Code
is applicable to persons eligible to participate in the Plan, shares of Common
Stock subject to the maximum in the preceding sentence with respect to which the
related Stock Incentive is terminated, surrendered or canceled shall nonetheless
continue to be taken into account with respect to such maximum for the calendar
year in which granted.

 

(d)                                 Notwithstanding any other provision of this
Plan, for each share of Common Stock issued under the Plan as a Stock Award,
three (3) shares of the limit

 

5

--------------------------------------------------------------------------------


 

specified in paragraph (a) of this section 4 shall be regarded as utilized; and
for each share of Common Stock that is covered by a grant of an Option under the
Plan, one (1) share of that limit will be regarded as utilized (subject to the
provisions of section 7 with respect to Net Exercise Options).

 

5.                                  Stock Awards. Except as otherwise provided
in section 12, Stock Incentives in the form of Stock Awards shall be subject to
the following provisions:

 

(a)                             For purposes of this Plan, all shares of Common
Stock subject to a Stock Award shall be valued at not less than one hundred
(100%) percent of the Fair Market Value of such shares on the date such Stock
Award is granted, regardless of whether or when such shares are issued pursuant
to such Stock Award and whether or not such shares are subject to restrictions
affecting their value.

 

(b)                            Shares of Common Stock subject to a Stock Award
may be issued to a Key Person at the time the Stock Award is granted, or at any
time subsequent thereto, or in installments from time to time. In the event that
any such issuance shall not be made at the time the Stock Award is granted, the
Stock Award may provide for the payment to such Key Person, either in cash or
shares of Common Stock, of amounts not exceeding the dividends that would have
been payable to such Key Person in respect of the number of shares of Common
Stock subject to such Stock Award (as adjusted under section 9) if such shares
had been issued to such Key Person at the time such Stock Award was granted. Any
Stock Award may provide that the value of any shares of Common Stock subject to
such Stock Award may be paid in cash, on each date on which shares would
otherwise have been issued, in an amount equal to the Fair Market Value on such
date of the shares that would otherwise have been issued.

 

(c)                             The material terms of each Stock Award shall be
determined by the Committee. Each Stock Award shall be evidenced by a written
instrument consistent with this Plan. It is intended that a Stock Award would be
(i) made contingent upon the attainment of one or more specified objectives and
(ii) subject to restrictions on the sale or other disposition of the Stock Award
or the shares subject thereto for a period of two or more years; provided,
however, that (x) a Stock Award may include restrictions and limitations in
addition to those provided for herein and (y) of the total number of shares
specified in paragraph (a) of section 4 (subject to adjustment as specified
therein), up to five (5%) percent may be subject to Stock Awards not subject to
clause (i) or clause (ii) of this sentence.

 

(d)                            A Stock Award shall be granted for such lawful
consideration as may be provided therein.

 

6.                                  Options. Except as otherwise provided in
section 12, Stock incentives in

 

6

--------------------------------------------------------------------------------


 

the form of Options shall be subject to the following provisions:

 

(a)                    The purchase price per share of Common Stock shall not be
less than one hundred (100%) percent of the Fair Market Value of a share of
Common Stock on the date the Option is granted; and such purchase price per
share of Common Stock shall not be reduced, by action of the Board of Directors
or otherwise, at any time after the date the Option is granted (subject to
section 9 hereof). The purchase price and any withholding tax that may be due on
the exercise of an Option may be paid in cash, or, if so provided in the Option
Agreement, (i) in shares of Common Stock (including shares issued pursuant to
the Option being exercised and shares issued pursuant to a Stock Award granted
subject to restrictions as provided for in paragraph (c) of section 5), or (ii)
in a combination of cash and such shares; provided, however, that no shares of
Common Stock delivered in payment of the purchase price may be “immature
shares,” as determined in accordance with generally accepted accounting
principles in effect at the time. Any shares of Common Stock delivered to the
Company in payment of the purchase price or withholding tax shall be valued at
their Fair Market Value on the date of exercise. No indication of ownership of
shares of Common Stock shall be issued upon the exercise of an Option until the
purchase price for such shares has been paid in full and arrangements have been
made for any tax withholding due.

 

(b)                   If so provided in the Option Agreement (but subject to
paragraph (i) of this section 6), the Company shall, upon the request of the
holder of the Option and at any time and from time to time, cancel all or a
portion of the Option then subject to exercise and either (i) pay the holder an
amount of money equal to the excess, if any, of the Fair Market Value, at such
time or times, of the shares subject to the portion of the Option so canceled
over the purchase price for such shares; or (ii) issue shares of Common Stock to
the holder with a Fair Market Value, at such time or times, equal to such
excess; or (iii) pay such excess by a combination of  money and shares.

 

(c)                    Each Option may be exercisable in full at the time of
grant, or may become exercisable in one or more installments and at such time or
times or upon the occurrence of such events, as may be specified in the Option
Agreement, as determined by the Committee. Unless otherwise provided in the
Option Agreement, an Option, to the extent it is or becomes exercisable, may be
exercised at any time in whole or in part until the expiration or termination of
such Option.

 

(d)                   Each Option shall be exercisable during the life of the
holder only by him and, after his death, only by his estate or by a person who
acquires the right to exercise the Option by will or the laws of descent and
distribution. An Option, to the extent that it shall not have been exercised or
canceled, shall terminate as follows after the holder ceases to serve: (i) if
the holder shall voluntarily cease to serve without the consent of the Committee
or shall have his service terminated for cause, the Option shall terminate
immediately upon cessation of service; (ii) if the holder shall cease to serve
by reason of death, incapacity or retirement under a retirement plan of the
Company or a Subsidiary, the Option shall terminate three years after the date
on which he ceased to

 

7

--------------------------------------------------------------------------------


 

serve; and (iii) except as provided in the next sentence, in all other cases the
Option shall terminate three months after the date on which the holder ceased to
serve unless the Committee shall approve a longer period (which approval may be
given before or after cessation of service) not to exceed three years. If the
holder shall die or become incapacitated during the three (3) month period (or
such longer period as the Committee may approve) referred to in the preceding
clause (iii), the Option shall terminate three (3) years after the date on which
he ceased to serve. A leave of absence for military or governmental service or
other purposes shall not, if approved by the Committee (which approval may be
given before or after the leave of absence commences), be deemed a cessation of
service within the meaning of this paragraph (d). Notwithstanding the foregoing
provisions of this paragraph (d) or any other provision of this Plan, no Option
shall be exercisable after expiration of a period of five (5) years and one (1)
month from the date the Option is granted and no Incentive Stock Option shall be
exercisable after expiration of a period of five (5) years from the date the
Option is granted. Except as otherwise provided in Code Section 409A, where a
Nonstatutory Option is granted for a term of less than five (5) years and one
(1) month, the Committee may, at any time prior to the expiration of the Option,
extend its term for a period ending not later than five (5) years and one (1)
month from the date the Option was granted. Such an extension shall not be
deemed the grant of a new Option under this Plan.

 

(e)                    No Option nor any right thereunder may be assigned or
transferred except by will or the laws of descent and distribution and except,
in the case of a Nonstatutory Option, pursuant to a qualified domestic relations
order (as defined in the Code), unless otherwise provided in the Option
Agreement.

 

(f)                 An Option may, but need not, be an Incentive Stock Option;
provided, however, that (i) no Incentive Stock Option may be granted more than
ten years after the earlier of adoption of the Plan by the Committee or approval
by the Company’s stockholders; (ii)  the exercise price of any Incentive Stock
Option granted to a Key Person who owns (within the meaning of Section 422(b)(6)
of the Code, after the application of the attribution rules in Section 424(d) of
the Code) more than ten (10%) percent of the total combined voting power of all
classes of shares of stock of the Company or any parent or Subsidiary of the
Company shall be not less than one hundred ten (110%) percent of the Fair Market
Value of the Common Stock on the grant date and the term of such stock option
shall not exceed five (5) years; (iii) the aggregate Fair Market Value
(determined as of the time an Incentive Stock Option is granted) of the shares
subject to each installment becoming exercisable for the first time in any
calendar year under Incentive Stock Options granted (under all plans, including
this Plan, of his employer corporation and its parent and subsidiary
corporations) to the Key Person to whom such Incentive Stock Option is granted
shall not exceed $100,000; (iv) Incentive Stock Options shall only be issued to
Key Persons who are employees of the Company or of a Subsidiary; and (v) no
stock option issued under the Plan shall be an Incentive Stock Option unless the
Plan is approved by the stockholders of the Company within twelve (12) months of
its adoption by the Committee.

 

8

--------------------------------------------------------------------------------


 

(g)                   The material terms of each Option shall be determined by
the Committee. Each Option shall be evidenced by a written instrument consistent
with this Plan and shall specify whether the Option is an Incentive Stock Option
or a Nonstatutory Option. An Option may include restrictions and limitations in
addition to those provided for in this Plan.

 

(h)                   Options shall be granted for such lawful consideration as
may be provided for in the Option Agreement.

 

(i)                       Subject to section 9 hereof, no transaction or series
of transactions shall have the effect of exchanging all or any portion of any
Option granted under this Plan (a “Previously Granted Option”) for, or replacing
all or any portion of any Previously Granted Option with, a new Option, where
the purchase price per share of Common Stock under the new Option is less than
such purchase price applicable under the Previously Granted Option.

 

7.                        Net Exercise Options. A “Net Exercise Option” is an
Option that is a Nonstatutory Stock Option, where the applicable Option
Agreement specifies that the Company will reduce the number of shares issued
under the Option upon exercise by the minimum whole number of shares with a Fair
Market Value sufficient to pay the aggregate exercise price of the exercised
shares. (If the Fair Market Value of the whole number of shares withheld exceeds
the aggregate exercise price of the exercised shares, the excess fractional
share shall be forfeited by the Option holder.)  Shares of Common Stock that are
withheld to pay the exercise price on a Net Exercise Option shall not be charged
against the limitation provided for in paragraph (a) of section 4 and may again
be made subject to Stock Incentives.

 

8.                        Combination of Stock Awards and Options. Stock
Incentives authorized by paragraph (c)(iv) of section 3 in the form of
combinations of Stock Awards and Options shall be subject to the following
provisions:

 

(a)                    A Stock Incentive may be a combination of any form of
Stock Award and any form of Option; provided, however, that the terms and
conditions of such a Stock Incentive pertaining to a Stock Award are consistent
with section 5 and the terms and conditions of such a Stock Incentive pertaining
to an Option are consistent with section 6 and in the case of an Incentive Stock
Option, the combination is not in violation of Treasury Regulations Section
1.422-5(d).

 

(b)                   Such a combination Stock Incentive shall be subject to
such other terms and conditions as may be specified therein, including without
limitation a provision terminating in whole or in part a portion thereof upon
the exercise in whole or in part of another portion thereof.

 

(c)                    The material terms of each combination Stock Incentive
shall be determined by the Committee. Each combination Stock Incentive shall be
evidenced by

 

9

--------------------------------------------------------------------------------


 

a written instrument consistent with this Plan.

 

9.                         Adjustment Provisions. (a) In the event that any
reclassification, split-up (whether by a dividend payable in Common Stock or
otherwise), or consolidation of the Common Stock shall be effected, or the
outstanding shares of Common Stock are, in connection with a merger or
consolidation of the Company or a sale by the Company of all or a part of its
assets, exchanged for a different number or class of shares of stock or other
securities or property of the Company or for shares of the stock or other
securities or property of any other corporation or person; (i) the number, kind,
and class of shares or other securities or property that may be issued pursuant
to Stock Incentives thereafter granted, (ii) the number, kind and class of
shares or other securities or property that have not been issued under
outstanding Stock Incentives; (iii) the purchase price to be paid per share or
other unit under outstanding Stock Incentives; and (iv) the price to be paid per
share or other unit by the Company or a Subsidiary for shares or other
securities or property issued pursuant to Stock Incentives that are subject to a
right of the Company or a Subsidiary to re-acquire such shares or other
securities or property, shall in each case be equitably adjusted as determined
by the Committee.

 

(b)                   In the event that there shall occur any spin-off or other
distribution of assets of the Company to its shareholders (including without
limitation an extraordinary dividend), (i) the number, kind and class of shares
or other securities or property that may be issued pursuant to Stock Incentives
thereafter granted, (ii) the number, kind and class of shares or other
securities or property that have not been issued under outstanding Stock
Incentives, (iii) the purchase price to be paid per share or other unit under
outstanding Stock Incentives, and (iv) the price to be paid per share or other
unit by the Company or a Subsidiary for shares or other securities or property
issued pursuant to Stock Incentives that are subject to a right of the Company
or a Subsidiary to re-acquire such shares or other securities or property, shall
in each case be equitably adjusted as determined by the Committee.

 

10.                   Term. This Plan was approved by the Board of Directors and
the Committee on February 24, 2011 and by the U.S. Bankruptcy Court on April 8,
2011.  This Plan became effective on April 8, 2011, and shall expire on the
earlier of the following two dates: (a) the date the Company emerges from
protection under Chapter 11 of the U.S. Bankruptcy Code and (b) December 31,
2012.

 

11.                   Administration. (a) This Plan shall be administered by the
Committee, which shall have full authority to act in the matter of selection of
Key Persons and in granting Stock Incentives to them and such other authority as
is granted to the Committee by this Plan. Notwithstanding any other provision of
this Plan, the Board of Directors may exercise any and all powers of the
Committee with respect to this Plan, except to the extent that the possession or
exercise of any power by the Board of Directors would cause any Stock Incentive
to become subject to, or to lose an exemption from, Section 162(m) of the Code
or Section 16(b) of the Exchange Act.

 

10

--------------------------------------------------------------------------------


 

(b)                   The Committee may establish such rules and regulations,
not inconsistent with the provisions of this Plan, as it deems necessary to
determine eligibility to be granted Stock Incentives under this Plan and for the
proper administration of this Plan, and the Committee may amend or revoke any
rule or regulation so established. The Committee may make such determinations
and interpretations under or in connection with this Plan as it deems necessary
or advisable. All such rules, regulations, determinations and interpretations
shall be binding and conclusive upon the Company, its Subsidiaries, its
shareholders and its directors, officers and employees, and upon their
respective legal representatives, beneficiaries, successors and assigns, and
upon all other persons claiming under or through any of them.

 

(c)                    Members of the Board of Directors and members of the
Committee acting under this Plan shall be fully protected in relying in good
faith upon the advice of counsel and shall incur no liability in the performance
of their duties, except as otherwise provided by applicable law.

 

12.                   General Provisions. (a) Nothing in this Plan or in any
instrument executed pursuant hereto shall confer upon any person any right to
continue in the service of the Company or a Subsidiary, or shall affect the
right of the Company or of a Subsidiary to terminate the service of any person
with or without cause.

 

(b)                   No shares of Common Stock shall be issued pursuant to a
Stock Incentive unless and until all legal requirements applicable to the
issuance of such shares have, in the opinion of counsel to the Company, been
complied with. In connection with any such issuance, the person acquiring the
shares shall, if requested by the Company, give assurances, satisfactory to
counsel to the Company, in respect of such matters as the Company or a
Subsidiary may deem desirable to assure compliance with all applicable legal
requirements.

 

(c)                    No person (individually or as a member of a group), and
no beneficiary or other person claiming under or through him, shall have any
right, title or interest in or to any shares of Common Stock allocated or
reserved for the purposes of this Plan or subject to any Stock Incentive, except
as to such shares of Common Stock, if any, as shall have been issued to him.

 

(d)                   In the case of a grant of a Stock Incentive to a Key
Person who is employed by a Subsidiary, such grant may provide for the issuance
of the shares covered by the Stock Incentive to the Subsidiary, for such
consideration as may be provided or as a contribution to the Subsidiary’s
capital, upon the condition or understanding that the Subsidiary will transfer
the shares to the Key Person in accordance with the terms of the Stock
Incentive.

 

11

--------------------------------------------------------------------------------


 

(e)                    In the event the laws of a country in which the Company
or a Subsidiary has employees prescribe certain requirements for Stock
Incentives to qualify for advantageous tax treatment under the laws of that
country (including, without limitation, laws establishing options analogous to
Incentive Stock Options), the Committee, may, for the benefit of such employees,
amend, in whole or in part, this Plan and may include in such amendment
additional provisions for the purposes of qualifying the amended plan and Stock
Incentives granted thereunder under such laws; provided, however, that (i) the
terms and conditions of a Stock Incentive granted under such amended plan may
not be more favorable to the recipient than would be permitted if such Stock
Incentive had been granted under this Plan as herein set forth, (ii) all shares
allocated to or utilized for the purposes of such amended plan shall be subject
to the limitations of section 4, and (iii) the provisions of the amended plan
may restrict but may not extend or amplify the provisions of sections 9 and 13.

 

(f)                      The Company or a Subsidiary may make such provisions as
either may deem appropriate for the withholding of any taxes that the Company or
a Subsidiary determines is required to be withheld in connection with any Stock
Incentive.

 

(g)                   Nothing in this Plan is intended to be a substitute for,
or shall preclude or limit the establishment or continuation of, any other plan,
practice, or arrangement for the payment of compensation or benefits to
directors, officers, or employees generally, or to any class or group of such
persons, that the Company or any Subsidiary now has or may hereafter put into
effect, including, without limitation, any incentive compensation, retirement,
pension, group insurance, stock purchase, stock bonus, or stock option plan.

 

(h)                   Stock Incentives under the Plan are intended to be either
exempt from Code Section 409A or in compliance with Code Section 409A and the
Plan shall be so administered and interpreted.  Any Stock Award which does not
meet the requirements for a “short-term deferral” under Treasury Regulations
Section 1.409A-1(b)(4) or is otherwise not exempt from Section 409A will be
issued pursuant to an agreement that complies with Section 409A.  The Committee
shall take no action under the Plan that would cause a Stock Incentive under the
Plan to fail to either be exempt from Code Section 409A or in compliance with
Code Section 409A.  Notwithstanding the foregoing, Stock Incentive recipients
are solely responsible for the tax consequences to them of Stock Incentives
under the Plan including any tax consequences under Code Section 409A.

 

13.                   Acquisitions. If the Company or any Subsidiary should
merge or consolidate with, or purchase stock or assets or otherwise acquire the
whole or part of the business of, another entity, the Company, upon the approval
of the Committee, (a) may assume, in whole or in part and with or without
modifications or conditions, any stock incentives granted by the acquired entity
to its directors, officers,

 

12

--------------------------------------------------------------------------------


 

employees or consultants in their capacities as such, or (b) may grant new Stock
Incentives in substitution therefor. Any such assumed or substitute Stock
Incentives may contain terms and conditions inconsistent with the provisions of
this Plan (including the limitations set forth in paragraph (d) of section 4),
including additional benefits for the recipient; provided, however, that if such
assumed or substitute Stock Incentives are Incentive Stock Options, such terms
and conditions are permitted under the plan of the acquired entity. For the
purposes of any applicable plan provision involving time or a date, a substitute
Stock Incentive shall be deemed granted as of the date of grant of the original
stock incentive.

 

14.                   Amendments and Termination. (a) Anytime subsequent to the
Effective Date, this Plan may be amended or terminated by the Committee;
provided, however, that, without the approval of the stockholders of the
Company, no amendment shall be made that (i) causes this Plan to cease to comply
with applicable law; (ii) permits any person who is not a Key Person to be
granted a Stock Incentive (except as otherwise provided in section 13); (iii)
increases the maximum number of shares of Common Stock that may be issued
pursuant to Stock Incentives granted under this Plan (subject to the provisions
of section 4(c) and the provisions of section 9); (iv) amends the provisions of
paragraph (d) of section 4, paragraph (a) of section 5 or paragraph (a) or
paragraph (f) of section 6 to permit shares to be valued at, or to have a
purchase price of, respectively, less than the percentage of Fair Market Value
specified therein; (v) amends section 10 to extend the date set forth therein;
or (vi) amends this section 14.

 

(b)                   No amendment or termination of this Plan shall adversely
affect any Stock Incentive theretofore granted, and no amendment of any Stock
Incentive granted pursuant to this Plan shall adversely affect such Stock
Incentive, without the consent of the holder thereof.

 

15.                   Change in Control Provisions. (a) Notwithstanding any
other provision of this Plan to the contrary, in the event of a Change in
Control:

 

(i)                                     Any Options outstanding as of the date
on which such Change in Control occurs, and which are not then exercisable and
vested, shall become fully exercisable and vested to the full extent of the
original grant;

 

(ii)                                  All restrictions and deferral limitations
applicable to Stock Incentives shall lapse, and Stock Incentives shall become
free of all restrictions and become fully vested and transferable to the full
extent of the original grant;

 

(iii)                               During the sixty (60) day period from and
after a Change in Control (the “Exercise Period”), unless the Committee shall
determine otherwise at the time of grant, the holder of an Option shall have the
right, in lieu of the payment of the purchase price for the shares of Common
Stock being purchased under the Option, by giving notice to the Company, to
elect (within the Exercise Period) to surrender all or part

 

13

--------------------------------------------------------------------------------


 

of the Option to the Company and to receive cash, within thirty (30) days after
such notice, in an amount equal to the amount by which the Fair Market Value per
share of Common Stock on the date of such election shall exceed the purchase
price per share of Common Stock under the Option (the “Spread”) multiplied by
the number of shares of Common Stock subject to the Option as to which the right
subject to this section 15(a)(iii) shall have been exercised; and

 

(iv)                              The Committee shall take such action as it
deems appropriate and equitable to effectuate the purposes of this Plan and to
protect the grantees of Options, which action may include, without limitation,
any one or more of the following, provided such action is in compliance with
Code Section 409A if applicable:  (i) acceleration or change of the exercise
and/or expiration dates of any Option to require that exercise be made, if at
all, prior to the Change in Control; (ii) cancellation of any Option upon
payment to the holder in cash of the Fair Market Value of the shares subject to
such Option as of the date of (and, to the extent applicable, as established for
purposes of) the Change in Control, less the aggregate exercise price, if any,
of the Option; and (iii) in any case where equity securities of another entity
are proposed to be delivered in exchange for or with respect to shares of Common
Stock of the Company, arrangements to have such other entity replace the Options
granted hereunder with awards with respect to such other securities, with
appropriate adjustments in the number of shares subject to, and the exercise
prices under, the Option.

 

16.                                 Performance Awards

 

(a)                                  The Committee, in its discretion, may
authorize the granting, vesting, payment and/or delivery of any form of Stock
Incentive as Performance Awards to such Key Persons upon achievement of such
targets for Performance Measures during a Performance Period as are selected by
the Committee. The Committee, in its discretion, shall determine the Key Persons
eligible for Performance Awards, the targets for Performance Measures to be
achieved during each Performance Period, and the type, amount, and terms and
conditions of any Performance Awards.  Performance Awards may be granted either
alone or in addition to other Stock Incentives made under the Plan.

 

(b)                                 If the Company is subject to Code Section
162(m), in connection with any Performance Awards granted to a Covered Employee
which are intended to meet the performance-based compensation exception under
Code Section 162(m), the Committee shall (i) establish in the Performance Award
Agreement the specific targets relative to the Performance Measures which must
be attained before the respective Performance Award is granted, vests, or is
otherwise paid or delivered, (ii) provide in the applicable Performance Award
Agreement the method for computing the portion of the Performance Award which
shall be granted, vested, paid and/or delivered if the target or targets are
attained in full or part, and (iii) at the end of the relevant Performance
Period and prior to any such grant, vesting, payment or delivery certify the
extent to which the applicable target or targets were achieved and whether any
other material terms were in fact satisfied.  The specific targets and the
method for computing

 

14

--------------------------------------------------------------------------------


 

the portion of such Performance Award which shall be granted, vested, paid or
delivered to any Covered Employee shall be established by the Committee prior to
the earlier to occur of (A) ninety (90) days after the commencement of the
Performance Period to which the Performance Measure applies and (B) the elapse
of twenty-five (25%) percent of the Performance Period and in any event while
the outcome is substantially uncertain.  In interpreting Plan provisions
applicable to Performance Measures and Performance Awards which are intended to
meet the performance-based compensation exception under Code Section 162(m), it
is the intent of the Plan to conform with the standards of Section 162(m) of the
Code and Treasury Regulations Section 1.162-27(e)(2), and the Committee in
interpreting the Plan shall be guided by such provisions.

 

March, 2011

 

15

--------------------------------------------------------------------------------